DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-18, respectively, of U.S. Patent No. 11,330,638. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1
‘638 Claim 1
A method comprising: transmitting, by a base station to a wireless device, one or more messages comprising configuration parameters of a cell, wherein the configuration parameters indicate: 
A method comprising: receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of a cell, wherein the configuration parameters indicate: 
a plurality of slot format combinations; and 
a plurality of slot format combinations; and 
a number of repetitions for a slot format combination; 
a number of repetitions for a slot format combination; 
transmitting, by the base station, a downlink control information indicating a first slot format combination of the plurality of slot format combinations; and 
receiving a downlink control information indicating a first slot format combination of the plurality of slot format combinations; 
receiving, by the base station and based on one or more slot formats of one or more slots in a channel occupancy time of the cell, transport blocks on uplink resources of the cell, 
… applying the number of repetitions of the first slot format combination across the one or more slots; and transmitting, based on the one or more determined slot formats of the channel occupancy time, transport blocks via uplink resources of the cell.
wherein the one or more slot formats are determined based on applying the number of repetitions of the first slot format combination across the one or more slots.
…determining one or more slot formats of one or more slots in a channel occupancy time of the cell based on:… 


	RE Claim 2, See ‘638 Claim 2.
	RE Claim 3, See ‘638 Claim 3.
	RE Claim 4, See ‘638 Claim 4.
	RE Claim 5, See ‘638 Claim 5.
	RE Claim 6, See ‘638 Claim 6.
	RE Claim 7, See ‘638 Claim 7.
	RE Claim 8, See ‘638 Claim 8.
	RE Claim 9, See ‘638 Claim 11.
	RE Claim 10, See ‘638 Claim 12.
	RE Claim 11, See ‘638 Claim 13.
	RE Claim 12, See ‘638 Claim 14.
	RE Claim 13, See ‘638 Claim 15.
	RE Claim 14, See ‘638 Claim 16.
	RE Claim 15, See ‘638 Claim 17.
	RE Claim 16, See ‘638 Claim 18.

	The Examiner notes that while the instant claims are directed to a base station, due to the close reciprocal relationship of the claimed steps, the instant claims are considered an obvious variant of the ‘638 claimed UE.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US# 2019/0089584 – which teaches of configuring slot format combinations with repetition), Oh et al. (US# 2020/0045738 – which teaches of determining channel occupancy time structure based on slot format), Sun et al. (US# 2018/0279274 – which teaches of dynamically adjusting slot format), Chang et al. (US# 2019/0254013 – which teaches of scheduling UL slots using repetition), Yin et al. (US# 2020/0008189 – which teaches of indicating number of repetitions), Vilaipornsawai et al. (US# 2020/0052827 – which teaches of indicating repetition format for PUSCH), Moon et al. (US# 2020/0344034 – which teaches of configuration information indicating slot format repetition).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477